Citation Nr: 1718620	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served from February 9, 1966 to February 7, 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama denying entitlement to service connection for COPD. 

In correspondence dated August 2014, the Veteran withdrew his request for a Board hearing and requested that his claim be decided based on the evidence of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required .


REMAND

Although the Board regrets additional delay in the adjudication of this claim, a remand is necessary to ensure that there is a complete record upon which to decide the claim. 

Currently, the record reflects that the Veteran carries an active diagnosis of COPD.  In written correspondence received in August 2009, the Veteran stated, in relevant part:

In Feb 1966 I passed all physical test, completed basic training and did very well in all P.T. by the last of 1967 I could not run around the block.  The only thing that happened during this time was my illness at 85th evac hospital.  Qui Nhon, Vietnam.  On the 2nd day there I remember someone asking me "what did you inhale."  I did not know of anything, he said something about "chemical pneumonitis."  It was never mentioned again and I see nothing in the records I have about it....

In written correspondence received in December 2010, the Veteran further explained:

In 1967 I went TDY and worked in an ammo dump.  After 5 days I ended up with coughing up phlegm.  My chest hurt from coughing so much.  I went to sick call and ended up in the hospital for 5 days.  My doctors never did figure out what was wrong with me.  My diagnosis ranged from pneumonia to bronchitis.  I've had shortness of breath ever since 1969.  I feel this condition is due to whatever I breathed at the ammo dump.

The Veteran's service treatment records demonstrate complaints of productive cough, feverishness, muscle aches, and chills in January 1967.  The Veteran was diagnosed with pneumonitis and admitted to the 85th evac hospital for further treatment.  Upon discharge, the Veteran was ultimately diagnosed with bronchitis.  

The Board finds that a remand is necessary to obtain further development substantiating the Veteran's contention that his currently diagnosed COPD is the result of a chemical exposure he sustained while in service at an unidentified ammo dump in 1967.

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to provide the Veteran with the appropriate consent and authorization forms necessary to allow VA to obtain his private medical records.  Once accomplished, the RO is requested to obtain the Veteran's private medical records from Dr. N. Desai, from January 2008 to present.  All efforts to obtain these private medical records must be fully documented in the claims file, and a negative response must be provided if records are not available.

2.  The RO is requested to obtain all of the Veteran's service personnel records.  Of particular interest is documentation describing the Veteran's unidentified TDY assignment to an unidentified ammo dump in 1967.  All efforts to obtain these service personnel records should be fully documented in the claims file, and a negative response must be provided if records are not available.

3.  Once the above development is accomplished, and only if the Veteran's service at the currently unidentified ammo dump in 1967 can be verified, should the claims file, including the newly developed information, be re-submitted to the January 2016 VA examiner for an addendum opinion as to whether it is at least as likely as not, that the Veteran's current COPD had its onset, or is otherwise related to, the Veteran's military service.  The examiner is directed to specifically address the Veteran's contention that his COPD is the result of chemical exposure he sustained while in service at an ammo dump in 1967.  A complete rationale for all opinions expressed must be provided.  If the January 2016 VA examiner is not available, the opinion should be provided by another qualified VA examiner.  The examiner's addendum opinion must be associated with the claim's file.

4.  Once the foregoing directives are completed, the RO is requested to readjudicate the Veteran's claim based on the entire claims file, including the newly obtained evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and given a reasonable opportunity to respond before the record is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


